Citation Nr: 0327721	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-10 991	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for nummular 
dermatitis and chronic dermatophyosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  In March 2000, the RO denied as not well 
grounded the claim of service connection for a skin disorder.  
In response to the enactment of the Veterans Claims 
Assistance Act (VCAA), the RO readjudicated the claim in June 
2001.  In that decision, the RO denied the claim of service 
connection for a skin disorder and the veteran submitted a 
timely appeal of the adverse determination.

In August 1995, the RO denied service connection for a skin 
disorder.  The veteran was provided notice of the 
determination but did not appeal.  In January 1998, the RO 
denied the veteran's request to reopen the claim of service 
connection for a skin disorder.  The veteran was provided 
notice of the adverse determination; however, he failed to 
file an appeal.  The August 1995 and January 1998 RO 
decisions are final.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In 
June 2001, the RO reopened and denied the claim for service 
connection for a skin disorder.  However, irrespective of the 
RO's action in June 2001, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for a skin disorder.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge.


REMAND

With respect to the claim of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for nummular dermatitis and chronic 
dermatophyosis, the Board observes that the veteran testified 
at an RO hearing in April 2002 that he received treatment for 
his skin disorder from the VA outpatient clinic on 
Brookhollow in El Paso, Texas in 1979.  Records of such 
treatment are not on file.  The Board finds that in order to 
fulfill its duty to assist, the RO must obtain the VA records 
because they are constructively of record and may contain 
information vital to the veteran's claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claim 
of whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a back disorder, 
the RO should send the veteran a letter 
that complies with the notification 
requirements as discussed in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and which is consistent 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a skin disorder, 
since his discharge from active military 
service in 1971 to the present date.  
Obtain records from each health care 
provider the veteran identifies which are 
not already of record.  In this regard, 
records from 1979 from the VA outpatient 
clinic on Brookhollow in El Paso, Texas 
should be obtained.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




